Citation Nr: 1823637	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-28 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new material evidence was received in order to reopen a claim for service connection for an eye condition; and if so, whether service connection should be granted.

2.  Entitlement to service connection for a gastrointestinal condition, to include gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for toenail fungus, claimed as due to asbestos exposure.

6.  Entitlement to service connection for diabetes mellitus (DM).



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active military service from October 1985 to October 1989, with a Reserve obligation through March 1993.  

This case comes to the Board of Veterans' Appeals (Board) from July 2012 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board notes that in a September 2011 rating decision, service connection for toenail fungus, claimed as due to asbestos exposure, was denied.  In September 2011 the Veteran filed a notice of disagreement (NOD) with the decision.  As the NOD was within the one-year appeal period, the September 2011 decision was not final.  38 C.F.R. § 1103; therefore, the claim for service connection for toenail fungus is an original claim and not a claim to reopen a previously denied claim.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  These records were reviewed in connection with the decision below.

The issue of whether new material evidence was received in order to reopen a claim for service connection for an eye disability is addressed below; all other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a condition of the eye was denied in a July 1990 rating decision that was not appealed.

2.  Evidence received since the July 1990 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for an eye condition.


CONCLUSION OF LAW

As new and material evidence has been received since the issuance of the aforementioned July 1990 final decision, the criteria for reopening the claim for service connection for an eye condition are met.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claims on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (2012) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Historically, in the July 1990 rating decision, service connection for an eye condition was denied based on a determination that there was no evidence of record to show a disease or injury of the eyes in service.  The July 1990 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination was final.  38 C.F.R. §§ 3.156(b), 20.1103 (2017).  

The evidence submitted in pertinent part since this decision includes VA treatment records showing diagnoses of proliferative diabetic retinopathy, vitreous hemorrhage, retinal traction detachment, ocular hypertension, and amblyopia.  Moreover, in September 2017 correspondence the Veteran's attorney essentially argued that the Veteran's eye condition was related to an in-service incident in which he got paint in his eyes in 1988.

Because such an argument for service connection and diagnoses were not present prior to 2017, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  

Therefore, this evidence is new and material, and reopening of the claims for an eye condition is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for an eye condition is granted. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's remaining claims on appeal are decided. 

At the outset, the Board notes that the Veteran's attorney has essentially argued in September 2017 correspondence that service medical records and personnel records are not complete.  To this point, the Board notes that service personnel records and medical records from October 1989 through the Veteran's Reserve obligation in March 1993 are not of record.  As such, these records should be sought on remand.

The Board also notes that VA treatment records show that the Veteran filed for Social Security Administration (SSA) disability benefits in November 2014.  VA records also indicated that he was receiving treatment from a private podiatrist.  The Board finds that on remand the AOJ must make as many requests as necessary to obtain the Veteran's SSA records and associate them with the electronic claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  The AOJ should also obtain all current VA medical records and any other private medical records the Veteran identifies.  See 38 C.F.R. § 3.159.  

In regards to the claim for service connection for an eye condition, it is generally asserted that the Veteran's current conditions are related to an in-service incident in June 1988 in which he got paint in his eyes.  VA treatment records show diagnoses of proliferative diabetic retinopathy, vitreous hemorrhage, retinal traction detachment, ocular hypertension, and amblyopia.  The Veteran has not been afforded a VA examination to address the etiology of his claimed eye condition.  The Board finds that the Veteran should be afforded a VA examination regarding the nature and etiology of his diagnosed eye conditions.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In response to his claim for service connection for a bilateral ankle disability, the Veteran was afforded a VA-contracted examination in July 2012 in which the examiner found no ankle disabilities.  However, a radiology interpretation from this examination showed a small plantar calcaneal spur and early retrocalcaneal spur in the right ankle.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness as there was no current bilateral ankle condition.  The examiner noted that a medical record from May 1989 showed that the Veteran may have had a possible ankle sprain and in June 1989 was noted to have a right ankle sprain; however ankle sprains could resolve over time as was the case with the Veteran.

The Board notes that current VA treatment records show diagnoses of bilateral ankle pain with mild degenerative joint disease (DJD).

As such, the Board finds that an addendum opinion should be sought on remand to address the diagnosis of small plantar calcaneal spur and early retrocalcaneal spur in the right ankle and bilateral mild DJD of the ankles.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any available service personnel records and medical records of the Veteran from October 1989 through his Reserve obligation in March 1993.  As many requests as are necessary to obtain any relevant records must be made, unless it is determined that further efforts would be futile.  If the search for such records has negative results, the AOJ should notify the Veteran and his attorney and place a statement to that effect in the record.

2.  Request from the SSA any and all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the AOJ should notify the Veteran and his attorney and place a statement to that effect in the record.

3.  Obtain and associate with the claims file any outstanding VA treatment records; and, with appropriate authorization from the Veteran, any additional outstanding private treatment records identified by him as pertinent to his claims.

4.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of his diagnosed eye conditions, to include but not limited to proliferative diabetic retinopathy, vitreous hemorrhage, retinal traction detachment, ocular hypertension, and amblyopia.  The electronic claims files, to include a copy of this remand, must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests should be accomplished, as appropriate. 

Following review of the claims file and examination of the Veteran, the examiner should identify all eye conditions found during the pendency of this claim. 

The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any eye condition had its onset in service or is otherwise etiologically related to service, to include the June 1988 incident in which the Veteran got paint in his eyes.  

A full and complete rationale for all opinions expressed must be provided. 

5.  Arrange for the Veteran's electronic claims file, including a copy of this remand, to be reviewed by the VA-contracted examiner who prepared the July 2012 examination report (or a suitable substitute if that examiner is unavailable) for the purpose of preparing an addendum.  If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination.

Following review of the claims file, the examiner should provide an opinion regarding: 

Whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed small plantar calcaneal spur and early retrocalcaneal spur in the right ankle and bilateral mild DJD of the ankles had their onset in or are otherwise related to the Veteran's active duty service, to include the aforementioned in-service ankle sprain in 1989.

A full and complete rationale for all opinions expressed must be provided.  

6.  Upon completion of the examinations and opinions ordered above, review the reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his attorney with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


